Title: Abigail Adams to John Adams, 9 February 1796
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Febry 9th 1796 Quincy
          
          I suppose some obstruction of Ice in the North river, prevented the southern post from arriving last wednesday, which prevented me from getting any Letters from you, of a later Date than Janry 20th the receipt of Which I have already acknowledged. I hope to receive a large packet tomorrow. You will learn before this Letter reaches you I presume, the Fate of Jarvis & the Virginna resolutions. Jarvis last week got a motion made, which he Seconded to take up the resolutions. he was opposed by mr Tudor Sewall Eustice & others. the Dr got warm, & voilent his passion wrought up to an excess. the House adjournd for Dinner— Jarvis went home eat his dinner & fell into strong convulsion fits, from which he was with difficulty

recoverd he has not Since been able to attend the House. the news papers will give You the Dissolution of the resolves & the Motions which were made to prop them up by a small party.
          I have engaged the Braintree Farm to Burrel he is to have 8 cows & 8 Young cattle, to find the Team work himself, except the carting on the manure for the corn land which I shall have sleded up immediatly. the Farm here I consider as engaged to mr French & Bowditch who are Brother by marriage. I shall have the leases Drawn in three weeks from this time. if you think of any further directions than those You left You will write them to me. to Burrel I allow a cord & half of pine wood for the Dairy, to French the use of the Team to get his wood. wood has become so expensive an article that all who have been to me to engage the places, are very urgent upon that head. I have agreed to these terms, thinking it better to let Such persons as were known to us, have the places than strangers. Faxons has never applied, his wife is unable to take charge of the Dairy. I had a mr cook from Road Island last week to hire the Quincy Farm. I could not recollect whether you meant to let a Horse with the oxen, or whether the Tenant would be allowd to bring one. I Suppose you would prefer French, tho cook had good recommendations, had hired a Farm of 200 acres [for] 5 Years which Farm was now sold. he however insisted upon being found wood for the Dairy.
          When these places are let, I shall feel my mind more at ease. I have agreed with them that they shall find all the Farm utensels except half the Dairy matters, and this as a sort of equivelent for the whole of the stock. I suppose they will be some articles which occasionally we must lend
          You will send the Grass seed in Season— we have had very fine Snow & cold weather. I have not had My Health so well for Many Years as this winter. I hope you can say the Same of your own.
          Mrs Brisler and Family are well
          affectionatly Yours
          
            A Adams—
          
        